Citation Nr: 1514423	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  13-00 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression.

3. Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for fibromyalgia (also claimed as joint stiffness and muscle aches and pain), to include as due to exposure to environmental hazards while serving in the Gulf War.  

5.  Entitlement to service connection for dry eyes.

6.  Entitlement to service connection for sleep apnea and/or upper airway resistance syndrome (also claimed as insomnia including difficulty sleeping and staying asleep).

7.  Entitlement to service connection for tension headaches (also claimed as chronic headaches).  

8.  Entitlement to service connection for a left shoulder condition.  

9.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for temporomandibular joint syndrome.  

10.  Entitlement to an initial disability evaluation in excess of 10 percent for mild degenerative changes, lumbar spine with muscle strain.  

11.  Entitlement to an initial compensable disability evaluation for status-post pterygium excision, right eye (nasal).

12.  Entitlement to an initial compensable disability evaluation for status-post pterygium excision, left eye (nasal).

13.  Entitlement to an initial disability evaluation in excess of 10 percent for chronic bronchitis (also claimed as pulmonary disease to include shortness of breath).  
	
14.  Entitlement to an initial disability evaluation in excess of 10 percent for tendinopathy, right shoulder, with mild degenerative change in AC joint.  

15.  Entitlement to service connection for treatment purposes only under 38 U.S.C.A. chapter 17 for a chronic acquired psychiatric disorder.  

16.  Entitlement to service connection for service connection for alcohol dependence, full remission.  


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from May 1987 to February 1995 and from March 1995 to August 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in March 2010, December 2010, and April 2013.  

The claims of service connection for (a) bilateral hearing loss, (b) sleep apnea and/or upper airway resistance syndrome, and (c) a left shoulder condition, were originally denied in rating decisions issued in April 2010 and February 2010, respectively.  Currently, those appeals arise from the December 2010 rating decision.  However, the original claims of service connection for those conditions are considered to remain open and pending pursuant to 38 C.F.R. § 3.156(b), in light of new and material evidence submitted within one year of the original determinations.    

The Veteran was previously represented by a private attorney who is no longer accredited to represent claimants before VA.  The Board sent the Veteran notice of this fact in August 2014 at his latest address of record.  The letter advised him of his right to choose a different represent, and it informed him that the Board would assume that he wanted to representative himself if he did not respond within 30 days.  Because he did not respond to the August 2014 letter, the Board will proceed accordingly.  See 38 C.F.R. § 20.600 (2014).  

In two separate substantive appeals filed in December 2012, the Veteran requested a Board hearing.  This hearing was scheduled for January 2014, and advance notice was sent to the Veteran's most recent address of record in December 2013.  He did not report for the hearing, and he has not since filed a motion for a new hearing date pursuant to 38 C.F.R. § 20.702(d) (2014).  Accordingly, the case must be processed as though the request for a hearing had been withdrawn.  Id.  

The Veteran had also requested a hearing before a Decision Review Officer of the RO.  This hearing was scheduled for June 2014.  He did not show for that hearing.  Advance notice of the hearing was sent in June 2014, but a review of the correspondence shows that it was not sent to his most recent mailing address of record known at that time.  His due process rights have not been violated, however, because of his failure to report to the subsequently scheduled Board hearing.  See Bowen v. Shinseki, 25 Vet. App. 250 (2012).

Misfiled documents were discovered by the Board in this Veteran's claims file and removed in March 2014 for association with the correct Veteran's claims file.  Substantively these misfiled documents consisted of a (1) an internal RO email giving notice of an incoming fax; (2) a Gulf War Undiagnosed Illness information sheet; (3) a VCAA Notice Response; and (4) 2 pages of dependents information.  These misfiled documents do not appear to have had any impact in the instant appeal.  

All of the issues except for the claim of service connection for a left shoulder condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran was diagnosed within one year of his retirement from service with left shoulder tendinopathy with early degenerative joint disease, and this condition is manifested by painful motion.  


CONCLUSION OF LAW

The criteria to establish service connection for left shoulder tendinopathy with early degenerative joint disease are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for a left shoulder condition.  At present, the claims file shows that this claim must be granted as presumptively due to service pursuant to 38 C.F.R. § 3.307(a)(3).  

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.1  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ('nexus') between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Here, in January 2010, which was within one year of his retirement from service, the Veteran underwent a VA examination.  This VA examination, as finalized in February 2010, resulted in a diagnosis of left shoulder tendinopathy with early degenerative joint disease (DJD).  

It is commonly understood, and not reasonably in dispute in this appeal, that degenerative joint disease is a type of arthritis.  See, e.g., Stedman's Medical Dictionary, (November 2014) (identifying DJD as a synonym for osteoarthritis).  

Accordingly, the VA examination establishes a chronic condition diagnosed within one year of service.  Correspondingly, there is evidence of painful motion, which means that the condition manifested to at least a degree of 10 percent.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; Mitchell v. Shinseki, 25 Vet. App. 32, 36 (2011).

Therefore, service connection must be granted on a presumptive basis for this condition.  38 C.F.R. §§ 3.307, 3.309.  As this outcome represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.


ORDER

Service connection for left shoulder tendinopathy with early degenerative joint disease is granted.  


REMAND

A.  Manlincon Issues

Four claims must be remanded for issuance of a statement of the case (SOC) pursuant to 38 C.F.R. § 19.9(c).  Those issues are (1) entitlement to an initial disability evaluation in excess of 10 percent for chronic bronchitis (also claimed as pulmonary disease to include shortness of breath); (2) entitlement to an initial disability evaluation in excess of 10 percent for tendinopathy, right shoulder, with mild degenerative change in AC joint; (3) entitlement to service connection for treatment purposes only under 38 U.S.C.A. chapter 17 for an chronic acquired psychiatric disorder; (4) entitlement to service connection for alcohol dependence, full remission.  

These claims were denied in a December 2012 rating action, about which the Veteran was sent notification in April 2013.  The Veteran, through his representative, filed an NOD in May 2013.  At present, an SOC has not been issued.  The Board shall remand these claims to the AOJ with instructions to prepare and issue a Statement of the Case.  See 38 C.F.R. § 19.9(c).  


B.  Missing Evidence

The remaining claims must be remanded to gather additional evidence.  

Mental Health STRs

Particularly pertinent to the claim of service connection for a psychiatric disorder, the Veteran maintains that he was treated by a "civilian" doctor during service for depression.  Currently, those treatment records are not part of the record on appeal.  Because they are relevant, they should be obtained. 

Because he classified this as "civilian" treatment, it is not clear if these psychiatric treatment records were ever forwarded to the service department.  If they were, the Board notes the Veterans Benefits Administration Adjudication Procedure Manual (M21-1MR), Part III, Section iii, Chapter 2, A (1)(a), advises that service treatment records do not routinely include records of mental health treatment.  Those records, like records of hospitalization in service, are filed separately from service treatment records.  See M21-1MR Part IV.ii.1.D.14a.   For that reason a separate request for mental hygiene or mental health outpatient treatment records must be made.

If these records are not in the custody of the service department, the Veteran should be given the opportunity to obtain them for review or request VA to obtain them on his behalf.  

VA Medical Records

Potentially pertinent to all the claims being remanded, the Veteran, through his then-representative, informed VA in January 2014 that there are additional pertinent medical records at the Louis A. Johnson medical center in Clarksburg.  At present, those records have not been associated with the Veteran's claims file.  Because the representative did not provide any further detail, the Board has no way to know which claim(s) these medical records relate to.  Therefore, for purposes of this remand, the Board will assume those records are potentially pertinent to all remaining claim, and must remand accordingly.  

C.  VA Examinations

The Board will also ask for VA examinations to be arranged on the following claims.  

Psychiatric Condition

A new VA examination is needed to help inform the Board's determination on those complex medical issues involved in the claim of service connection for a psychiatric condition.  

As noted above, the Veteran appears to have been treated for depression during service, but those treatment records are not currently of record.  Moreover, the evidence currently of record includes two medical opinions, which reach exactly opposite conclusions, and it is not clear how and why this occurred.  At present, the Board cannot resolve this conflict between the two opinions or otherwise determine the relative probative value assignable to either of these opinions.  

More specifically, the two examiners, a VA examiner in November 2010 and a private examiner six months later in May 2011 evaluated the Veteran.  The VA examiner reached an unfavorable opinion whereas the private examiner reached an entirely favorable opinion.  These different outcomes could potentially be the result of one or more factors, such (a) the possibility that there was an actual change in the Veteran's mental health state occurring between the VA examination and the private evaluation; (b) that there is simply a difference of opinion between the two examiners; or (c) that there was a misunderstanding (on either or both doctors' part) concerning the Veteran's relevant history.  

For instance, if this is simply a difference of opinion, the November 2010 VA examiner's opinion indicates that "it appears as though [he] is attempting to overexaggerate [sic] or report trauma-related symptomatology that he is not currently experiencing."  The VA examiner relied on the conflict between what the Veteran said during the clinical interview versus the answers he gave on objective testing.  In doing so, the VA examiner appears to have accepted as credible the Veteran's answers during the clinical interview without explaining why it was those answers, and not the answers reported on the objective testing, that should be considered credible.  In this regard, the private examiner, who conducted similar (but not the same) objective testing in May 2011, documented no indication of exaggeration.  (This is reasonable considering that the Veteran's statements during the private examiner's interview were not so obviously in conflict.)  Otherwise, the private psychologist did not appear to have available the results of November 2010 VA examination and could not, therefore, reconcile the material difference as it concerns the exaggeration/overreporting found by the November 2010 VA examiner.  

With regard to the factual basis for both examiners' opinion, it is not clear that either examiner had a complete and accurate picture of the Veteran's history in light of the missing in-service treatment records.  In this regard, both examiners noted the in-service episode of depression.  But, they gave different accounts of how this episode resolved.  The VA examiner noted that the Veteran's depression subsided when he stopped drinking, whereas the private examiner noted that the Veteran's depression went into remission with treatment.  Although it is not necessary for a doctor to have the actual treatment records in order to reach an informed opinion, the Board must find, based on the conflicting indications in the these two examiner's opinions, that it is necessary to have the contemporaneous records reviewed.  

In light of these difficulties, the Board will remand for a new and comprehensive VA examination.  

Sinusitis

The Veteran was treated during service for symptoms of allergies. His STRs reflect varying diagnoses, primarily rhinitis.  In this regard, the STRs tend to associate this condition with environmental factors (such as carpeting) and seasonal allergies.  A VA examination is needed to determine whether this condition represents seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen, which, as directed by 38 C.F.R. § 3.380, are generally to be regarded as acute diseases, healing without residuals.

Dry Eyes

The Veteran is currently service-connected for status-post pterygium excision, right eye and left eye.  He maintains that he also has dry eyes as a result of service, to include as a result of environmental exposures during service in the Gulf War.  

As background, the Board notes that the STRs do show complaints of dry eyes during service, including during an eye examination in February 2004.  He was prescribed artificial tears for this.  

The December 2009 VA examiner commented that the Veteran "did notice a dry eye after his surgery (and likely he had some dry eye before the [pterygium excision] surgery)."  The Veteran informed the VA examiner that his symptoms involved "irritated eyes, 'sandy' sensation in the eyes, and red eyes," with the severity depending on the environment.  

The VA examiner did not give an opinion the most likelihood etiology of the Veteran's dry eyes.  The closest statement appears where the VA examiner stated that "it is known that dry eye and light exposure are likely significant factors that cause [pterygium] to develop."   This statement would (unfavorably) indicate that the Veteran's dry eyes may be the primary condition and the pterygium are the secondary condition.  

The VA examiner's opinion could also be interpreted to support a finding of in-service incurrence.  However, the Board will note (in its lay capacity as a non-medical-expert) that the Veteran is also seeking service connection for an allergic condition (sinusitis), and it is well known to the average lay person that such eye symptoms are commonly associated with allergies.  Accordingly, it would be premature to grant service connection for dry eyes as a distinct condition when it may be best considered as a symptom of another medical condition.  

In light of these considerations, a new VA examination is needed.  

Sleep Apnea/Upper Airway Resistance Syndrome

The Veteran underwent a VA examination in January 2010.  This examination included a sleep study, which resulted in a diagnosis Upper Airway Resistance Syndrome (UARS).  Also relevant, an otolaryngologist evaluated the Veteran at VA on an outpatient basis in June 2010, and reached an assessment of "primary snoring without any evidence of obstructive sleep apnea."  (It is not clear to the Board whether these two diagnoses are in conflict.)

The Veteran informed the January 2010 VA examiner that he had been advised during his service retirement examination to be evaluated for sleep apnea, but the examiner did not diagnose him with it.  Consistent with his statements to the VA examiner, his retirement examination reflects complaints of a sleep impairment.  The examining doctor documented no comments or remarks (the examination report is blank in all material respects).  

This evidence tends to indicate that his condition may have had its onset during service.  Because the January 2010 VA examiner did not provide an opinion on this question, a remand is needed to address this question.

Headaches

The Veteran is currently diagnosed with tension headaches. This assessment was made on VA examination in January 2010.  His STRs do reflect intermittent complaints of headaches, but in varying contexts.  For instance, he was seen in August 2001 for complaints of "neck + HA - pain at base of skull."  Then in August 2005, he complained of a possible spider bite causing headaches and dizziness.  The January 2010 VA examiner did not provide an opinion regarding whether the diagnosis of tension headaches is related to any of the headaches shown during service.  

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a statement of the case (SOC) addressing the issues of (1) entitlement to an initial disability evaluation in excess of 10 percent for chronic bronchitis (also claimed as pulmonary disease to include shortness of breath); (2) entitlement to an initial disability evaluation in excess of 10 percent for tendinopathy, right shoulder, with mild degenerative change in AC joint; (3) entitlement to service connection for treatment purposes only under 38 U.S.C.A. chapter 17 for an chronic acquired psychiatric disorder; (4) entitlement to service connection for service connection for alcohol dependence, full remission.

The SOC must include (a) a summary of the evidence in the case relating to the issue; (b) a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination; and (c) the AOJ's determination on the issue and the reasons for such determination. The SOC should also include a complete description of the Veteran's rights and responsibilities in perfecting an appeal on this issue, and afford him an appropriate time period to respond.

2.  Obtain all of the Veteran's VA treatment records not already associated with the claims file.  This should include records from the Louis A. Johnson VAMC dated from March 6, 2012, to November 14, 2013.  

Then, continue associating VA treatment records to the claims file on an ongoing basis until the case is recertified to the Board.  

3.  Contact the appropriate service department and/or private records custodian(s), to obtain copies of all outstanding service treatment records for the Veteran's mental health clinic treatment for depression in approximately 2004.  

The Veteran should be asked to complete a VA Form 21-4142a, General Release for Medical Provider Information, should these psychiatric treatment records not be in the custody of the Federal government.  

4.  After completing the development set forth above, arrange for a new psychiatric VA examination.

Based on a review of the relevant information, including the in-service treatment records and the prior evaluations conducted in connection with this claim, the examiner is asked to address each of the following questions:

(a)  Provide a current diagnosis for any and all psychiatric disorders found extant.  If the Veteran does not now have, but previously had any psychiatric condition, when did that condition resolve?

(b)  If PTSD is diagnosed, is it at least as likely as not (i.e., at least equally probable) that such disorder is either causally related to any stressful event or circumstance of the Veteran's active service, to include combat (he was a awarded a combat action badge during his first period of service) or fear of hostile military or terrorist activity?

(c)  If a condition other than PTSD is diagnosed, it at least as likely as not (i.e., at least equally probable) that the disorder had its onset during service or is otherwise related to the Veteran's active service?  

For the purpose of answering these questions, the examiner is asked to explain whether there is a **medical** reason to believe that the Veteran's recollection of his psychiatric history may be inaccurate or not medically supported.  

In answering all questions, please articulate the medical reasons underpinning your conclusions.  That is, (1) identify what facts and other information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your medical opinion.  

5.  Arrange for the Veteran to undergo a VA examination to address the claimed sinusitis disorder.

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, and undertake any indicated studies. Then, based on the results of the examination, the examiner is asked to address each of the following questions:

(a) Please provide a current diagnosis.  

(b) Did any diagnosed condition preexist either of the Veteran's periods active service from May 1987 to February 1995 and then from March 1995 to August 2009? 

(c) If preexisting his service, did the condition worsen (i.e., increase in severity) during service?  If yes, was that worsening due to the natural progress of the disease? 

How certain are you in your answers to questions (b) and (c)?  Would any doctor with the same information reasonably be able to reach a different conclusion?

(d) Is any diagnosed condition more consistent with seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen healing without residuals?

(e) If you answer to question (b) (c), or (d) is no, state whether the symptoms of the condition are attributable to a known clinical diagnosis. If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(f) Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis?

(g) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an opinion as to whether it is related to any environmental exposures experienced by the Veteran during service in Southwest Asia.

(h) Is it at least as likely as not (i.e., at least equally probable) that any diagnosed disorder otherwise had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

In answering all questions, please articulate the reasons underpinning your conclusions. That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.

6.  Arrange for the Veteran to undergo an appropriate examination to address the claimed dry eyes.

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, and undertake any indicated studies. Then, based on the results of the examination, the examiner is asked to address each of the following questions:

(a) Please provide a current diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b) If dry eyes is diagnosed, is it a distinct medical disorder or is it a symptom attributable to a known clinical diagnosis, such as sinusitis or status-post pterygium excision of either eye?  

(c) If not, is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis.

(d) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an opinion as to whether it is related to any environmental exposures experienced by the Veteran during service in Southwest Asia.

(e) If a distinct medical condition and the answer to the above questions (b) to (d) is negative, did the dry eye condition preexist either of the Veteran's periods active service from May 1987 to February 1995 and then from March 1995 to August 2009? 

(f) If preexisting his service, did the condition worsen (i.e., increase in severity) during service?  If yes, was that worsening due to the natural progress of the disease? 

How certain are you in your answers to questions (e) and (f)?  Would any doctor with the same information reasonably be able to reach a different conclusion?

(g) If dry eyes is a distinct medical condition, notwithstanding your answers to questions (e) and (f), is it at least as likely as not that the condition is related to the Veteran's active service on any other basis?  If you determined that a condition preexisted service, this should include consideration of whether any current condition represents a continuation of that same condition.  

In answering all questions, please articulate the medical reasons underpinning your conclusions.  That is, (1) identify what facts and other information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your medical opinion.  

7.  Arrange for an appropriate VA examination to obtain an expert medical opinion addressing the claimed sleep condition and headaches.  The need for an additional in-person examination should be determined by the examiner.  

The relevant information in the Veteran's claims folder should be provided to the examiner.  Accordingly, the examiner is asked to review the Board's discussion herein above, plus the relevant information in the record, and then address each of the following questions:

(a)  Provide a current diagnosis for any and all sleep disorders and headache disorders found extant.  

(b) Please state whether the symptoms of each claimed condition are attributable to a known clinical diagnosis. If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(c) Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis?

(d) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an opinion as to whether it is related to environmental exposures experienced by the Veteran during service in Southwest Asia.

(e) Is it at least as likely as not (i.e., at least equally probable) that any diagnosed disorder otherwise had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

In answering all questions, the examiner is asked to consider the Veteran's own statements regarding the onset and recurrence of his symptoms.  If indicated, it should be explained whether there is a **medical** reason to believe that the Veteran's recollection of his symptoms during and after service may be inaccurate or not medically supported.  

Otherwise, the examiner is asked not to rely on an absence of evidence as evidence of absence unless it can be explained why the alleged injury, disease, or related symptoms would ordinarily have been recorded in a given medical record if such had existed.  

Finally, in answering all questions, please articulate the medical reasons underpinning your conclusions.  That is, (1) identify what facts and other information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your medical opinion.  

8.  After completing all actions set forth above, plus any further action needed as a consequence of the development completed above, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


